[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 05-10176                     APRIL 29, 2005
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                   CLERK


                   D. C. Docket No. 03-00266-CV-WDO-5

JOSHUA JEFFERSON,

                                                          Plaintiff-Appellant,

                                     versus

HALL HOUSING INVESTMENTS, INC.,

                                                           Defendant-Appellee.




                 Appeal from the United States District Court
                    for the Middle District of Georgia


                                (April 29, 2005)

Before TJOFLAT, HULL and WILSON, Circuit Judges.


PER CURIAM:

     Appellant appeals on three grounds the district court’s decision granting
appellee summary judgment:

      (1) “The district court ruled outside the scope of allowed discretion by

ruling on disputed questions of fact,”

      (2) “The law was misapplied in this case as a result of the court’s abuse of

discretion,” and

      (3) “The trial court erred in allowing the introduction of testimonial

evidence after the close of discovery in support of a motion for summary

judgment.” We find no abuse of discretion in the court’s handling of appellee’s

motion for summary judgment—and in particular, the court’s entertainment of the

evidence referred to by appellant’s third ground. The questions thus become

whether the existence of material issues of fact precluded the entry of summary

judgment or, alternatively, whether (assuming no genuine dispute as to the

material facts) the summary judgment resulted from the court’s misapplication of

the rules of decision.

      In its order of December 9, 2004, the court summarily disposed of three

claims: malicious prosecution, false imprisonment, and false arrest. The material

facts on which those claims are based are settled; therefore, the court committed

no error in concluding that the case presented no issues of material fact. Nor did

the court err in applying the law to those facts. We agree with the court for the

                                          2
reasons it gave for denying appellant’s claims that appellant’s claims are meritless.

We also agree that the court, in its order of January 5, 2005, properly denied

appellant’s motion for reconsideration.

      AFFIRMED.




                                          3